DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/16/2021, and 12/20/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20170359868 A1) in view of Aragai (US 20130062936 A1)

With regards to claim 1. Kim disclose(s):
A driver circuit (fig 7) structured to supply a driving current to a plurality of semiconductor light sources (50), the driver circuit comprising: 
a plurality of current sources (ILEDa-ILED8; fig 11) each of which is to be coupled in series with a corresponding one of the plurality of semiconductor light sources (CH1-CH8; fig 11); 
an interface circuit (part of 20) coupled to a processor (60), and structured to receive a control signal for indicating an on/off state of each of the plurality of semiconductor light sources ([0106]), to generate a plurality of individual control signals based on the control signal so as to set an on/off state of each of the plurality of current sources [0106]; and 

a protection circuit structured to monitor communication between the processor and the interface circuit, and to forcibly set each of the plurality of current sources to a predetermined state when an abnormal state has been detected.
Aragai teaches
a protection circuit structured to monitor communication between the processor and the interface circuit (part of 232; fig 6; [0119-0120]), and to forcibly set each of the plurality of current sources to a predetermined state when an abnormal state has been detected [0122].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the driver circuit of Kim by implementing the protection circuit structured to monitor communication between the processor and the interface circuit as disclosed by Aragai in order to operate a headlight in a vehicle even the communication bus is disconnected  as taught/suggested by Aragai ([0003]).

With regards to claim 2. Kim as modified disclose(s):
The driver circuit according to claim 1, 
Aragai further discloses
wherein the predetermined state corresponds to a low-beam light distribution (“On the other hand, the CPU 232 stops the output of the lighting command signal (the lighting command signal is set to the low level) while the off state of the ignition power source IG is detected.” [00121]).

With regards to claim 5. Kim as modified disclose(s):
The driver circuit according to claim 1, 
Aragai further discloses


With regards to claim 6. Kim as modified disclose(s):
Aragai further discloses
A light source (50; fig 6) with an integrated driver (10; part of 20)comprising:
 a plurality of semiconductor light sources (50) integrated on a first semiconductor chip(50) ; and 
the driver circuit according to claim 1 (see claim 1), coupled with a second semiconductor chip (20).

With regards to claim 7. Kim as modified disclose(s):
Aragai further discloses
An automotive lamp comprising the driver circuit according to claim 1 (see claim 1).

With regards to claim 8. Kim disclose(s):
An automotive lamp (fig 7) comprising: 
a higher-level controller (60); 
an interface circuit (part of 20) structured to receive a control signal from the higher-level controller; 
a variable light distribution device (50);
a local controller (20) structured to control the variable light distribution device (50) based on the control signal received by the interface circuit [00106]; and 
Kim does not disclose(s):
a first abnormal state detection unit structured to monitor communication between the higher-level controller and the interface circuit so as to detect an abnormal state, wherein the 
Aragai teaches
a first abnormal state detection unit (part of 232; fig 6; [0119-0120]) structured to monitor communication between the higher-level controller and the interface circuit so as to detect an abnormal state [0122], wherein the automotive lamp is configured such that, when an abnormal state has been detected, a predetermined pattern is forcibly set for the variable light distribution device (the lighting command signal is set to the low level) while the off state of the ignition power source IG is detected.” [00121]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the automotive lamp of Kim by implementing the first abnormal state detection unit structured to monitor communication between the higher-level controller and the interface circuit so as to detect an abnormal state as disclosed by Aragai in order to operate a headlight in a vehicle even the communication bus is disconnected  as taught/suggested by Aragai ([0003]).

With regards to claim 9. Kim as modified disclose(s):
The automotive lamp according to claim 8, 
Aragai further discloses
further comprising a second abnormal state detection unit structured to monitor an output of the local controller so as to detect an abnormal state [0122].

Allowable Subject Matter
Claim(s) 3-4 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 3, the prior art fails to teach or suggest a/an driver circuit requiring:
wherein the protection circuit comprises: an abnormal state detection circuit structured to assert an abnormal state detection signal when an abnormal state has been detected; and a data replacement circuit structured such that, when the abnormal state detection signal is negated, the data replacement circuit outputs the plurality of individual control signals as they are, and such that, when the abnormal state detection signal is asserted, the data replacement circuit outputs a set of predetermined values, in combination with the other limitations of the claim.
With regards to claim(s) 4, it/they would be allowable in virtue of dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SUZUKI US 20150032329 A1

    PNG
    media_image1.png
    353
    724
    media_image1.png
    Greyscale

[0075] In step S18, the microcomputer 21 distinguishes a result of the diagnosis in step S17. If there is communication abnormality, the process proceeds to step S23. If there is no communication abnormality, the process proceeds to step S19.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RENAN LUQUE/            Primary Examiner, Art Unit 2844